H.M. McDonald, plaintiff in error, defendant below, was convicted of the alteration of a written instrument, a bank check, with his punishment fixed at confinement in the state penitentiary for a term of four years. From this judgment he appeals to this court.
Pending this appeal defendant gave a supersedeas bond obligating himself to abide the decision of this court, and the execution of the sentence was in the meantime suspended. Lately it has been made to appear to the court that the defendant's whereabouts is unknown, and that he is a fugitive from justice. The Attorney General has filed a motion to dismiss the appeal for that reason, and because he cannot now be compelled to perform and abide by any order or judgment that might be rendered by this court on appeal.
Upon the proofs submitted and notice of service of this motion to dismiss as of July 7, 1924, the appeal is dismissed. In the event of the subsequent apprehension of the defendant, he shall be remanded to the trial court for execution of the sentence in accordance with the terms of the judgment therein rendered against him. *Page 324